DETAILED ACTION
Claims status
In response to the application filed on 12/18/2020, claims 29-48 are currently pending for the examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 12/18/2020 have been reviewed and accepted.


Claim Objections
Claims 29-48 are objected to because of the following informalities: 
Claims 30-38 are depending on the canceled claim number 1. Claims 40-48 are depending on the canceled claim number 11. Appropriate corrections are required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2014/0056278 A1) in view of Kim et al. (US 2014/0307597 A1).
Regarding claim 29; Marinier discloses a wireless transmit/receive unit (WTRU) comprising: 
receiver circuitry configured to receive a configured grant (CG) and a dynamic grant (DG) (See Figs. 1s: receiving grants including dynamic grants and SPS grants. ¶. [0062]); and 
processor circuitry configured to, on a condition that a transmission corresponding to the CG and a transmission corresponding to the DG are scheduled to overlap in time (See Fig. 1s: The grants may direct the WTRU to transmit over on an uplink (UL) channel (e.g., Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH)), and two or more grants may allocate resources to the WTRU that overlap in the frequency and/or time domain(s). ¶. [0062]): 
cancel the transmission corresponding to the DG on a condition that a priority associated with the CG is higher than a priority associated with the DG (See Fig. 1s: If a higher priority level MAC instance is scheduled for transmission in the same subframe as a lower priority level MAC instance, the higher priority MAC instance may be allowed to use of the physical channel (e.g., such as transmitting over PUCCH and/or PUSCH; receiving from a downlink control channel, etc.) during the subframe and the transmission for the lower priority channel may be dropped and/or transmitted via the higher priority MAC instance.. ¶. [0113]).
[Examiner’s note: the two MAC instances/subframes with different priority levels could be analyzed as the two types of grants, i.e., CG and DG, that are overlapped in time applying under the BRI. See Marinier’s ¶. 0113]
Even though, Marinier discloses comparing priority levels of MAC instance, and dropping/cancelling the lower priority level of the overlapped MAC subframe, Marinier doesn’t explicitly describe the comparison of priority levels between CG and DG.
However, Kim discloses the method of comparing priority levels between CG and DG (Kim: See Fig. 9A, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A. As described above, the PDCCH scheduling, i.e., Dynamic Grant, the PUSCH is transmitted prior to a kth (k is a positive integer) subframe than the point of time of transmission of the PUSCH, i.e., Configured Grant. ¶. [0090]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of comparing priority levels between CG and DG as taught by Kim to have incorporated in the system of Marinier, so that it would provide for improving the QoS of multi-flow bearer and radio link quality. Kim: ¶. [0237].
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 30; Marinier discloses the WTRU wherein the receiver circuitry is further configured to receive a priority indicator indicating the priority associated with the CG (See Fig. 1s: the WTRU provided with a value of priority list. ¶. [0141]).

Regarding claim 31; Marinier discloses the WTRU wherein the receiver circuitry is configured to receive the DG on a physical downlink control channel (PDCCH) (See Fig. 1s: ¶. [0062] and ¶. [0076]).

Regarding claim 32; Marinier discloses the WTRU wherein the transmission corresponding to the CG and the transmission corresponding to the DG overlap in physical resources (See Fig. 1s: ¶. [0121-0122]).

Regarding claim 33; Marinier discloses the WTRU wherein the transmission corresponding to the CG comprises a physical uplink shared channel (PUSCH) transmission (¶. [0062] and ¶. [0064]).

Regarding claim 34; Marinier discloses the WTRU wherein the transmission corresponding to the DG comprises a physical uplink shared channel (PUSCH) transmission (¶. [0062] and ¶. [0064]).

Regarding claim 35; Marinier discloses the WTRU wherein the time is based on a threshold number of symbols (Marinier: When a timing and/or power difference between MAC instances exceeds the threshold, the WTRU may use various criteria for determining which of the MAC instances should be used to take corrective action. ¶. [0090]).

Regarding claim 36; Marinier discloses the WTRU wherein the time is based on a capability of the WTRU. (Marinier: ¶. [0089]-¶. [0090]).

Regarding claim 37; Marinier discloses the WTRU wherein the time is based on an available processing time (Marinier: ¶. [0196]-¶. [0197]).

Regarding claim 38; Marinier discloses the WTRU further comprising transmitter circuitry configured to signal the capability to a network device (See Figs. 1: ¶. [0021-0022]).

Regarding claim 39; Marinier discloses a method implemented in a wireless transmit/receive unit (WTRU) for uplink (UL) transmission, the method comprising:
receiving a configured grant (CG) and a dynamic grant (DG) (See Figs. 1s: receiving grants including dynamic grants and SPS grants. ¶. [0062]); and 
on a condition that a transmission corresponding to the CG and a transmission corresponding to the DG are scheduled to overlap in time (See Fig. 1s: The grants may direct the WTRU to transmit over on an uplink (UL) channel (e.g., Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH)), and two or more grants may allocate resources to the WTRU that overlap in the frequency and/or time domain(s). ¶. [0062]): 
canceling the transmission corresponding to the DG on a condition that a priority associated with the CG is higher than a priority associated with the DG (See Fig. 1s: If a higher priority level MAC instance is scheduled for transmission in the same subframe as a lower priority level MAC instance, the higher priority MAC instance may be allowed to use of the physical channel (e.g., such as transmitting over PUCCH and/or PUSCH; receiving from a downlink control channel, etc.) during the subframe and the transmission for the lower priority channel may be dropped and/or transmitted via the higher priority MAC instance.. ¶. [0113]).
[Examiner’s note: the two MAC instances/subframes with different priority levels could be analyzed as the two types of grants, i.e., CG and DG, that are overlapped in time applying under the BRI. See Marinier’s ¶. 0113]
Even though, Marinier discloses comparing priority levels of MAC instance, and dropping/cancelling the lower priority level of the overlapped MAC subframe, Marinier doesn’t explicitly describe the comparison of priority levels between CG and DG.
However, Kim discloses the method of comparing priority levels between CG and DG (Kim: See Fig. 9A, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A. As described above, the PDCCH scheduling, i.e., Dynamic Grant, the PUSCH is transmitted prior to a kth (k is a positive integer) subframe than the point of time of transmission of the PUSCH, i.e., Configured Grant. ¶. [0090]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of comparing priority levels between CG and DG as taught by Kim to have incorporated in the system of Marinier, so that it would provide for improving the QoS of multi-flow bearer and radio link quality. Kim: ¶. [0237].
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 40; Marinier discloses the method wherein the receiver circuitry is further configured to receive a priority indicator indicating the priority associated with the CG (See Fig. 1s: the WTRU provided with a value of priority list. ¶. [0141]).

Regarding claim 41; Marinier discloses the method wherein the receiver circuitry is configured to receive the DG on a physical downlink control channel (PDCCH) (See Fig. 1s: ¶. [0062] and ¶. [0076]).

Regarding claim 42; Marinier discloses the method wherein the transmission corresponding to the CG and the transmission corresponding to the DG overlap in physical resources (See Fig. 1s: ¶. [0121-0122]).

Regarding claim 43; Marinier discloses the method wherein the transmission corresponding to the CG comprises a physical uplink shared channel (PUSCH) transmission (¶. [0062] and ¶. [0064]).

Regarding claim 44; Marinier discloses the method wherein the transmission corresponding to the DG comprises a physical uplink shared channel (PUSCH) transmission (¶. [0062] and ¶. [0064]).

Regarding claim 45; Marinier discloses the method wherein the time is based on a threshold number of symbols (Marinier: When a timing and/or power difference between MAC instances exceeds the threshold, the WTRU may use various criteria for determining which of the MAC instances should be used to take corrective action. ¶. [0090]).

Regarding claim 46; Marinier discloses the method wherein the time is based on a capability of the WTRU. (Marinier: ¶. [0089]-¶. [0090]).

Regarding claim 47; Marinier discloses the method wherein the time is based on an available processing time (Marinier: ¶. [0196]-¶. [0197]).

Regarding claim 48; Marinier discloses the method further comprising transmitter circuitry configured to signal the capability to a network device (See Figs. 1: ¶. [0021-0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu Mallick et al. (US 2018/0324867 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416